Robinson, T.
(dissenting). This is a timely suit to annul a contract for the pavement of some 12 miles of streets in northern Bismarck. It is free from all complications of estoppel or laches, 'which arise when parties commence actions after the construction of a pavement. The complaint avers that the entire cost of the paving will be grossly in excess of any possible benefits to the land and lots; and that is a fact of which a court sitting in Bismarck may well take judicial notice. In drainage district No. 2, which is the northern part of the city, the land has a gradual slope to the Missouri river. The natural drainage is ample and perfect, and the soil is light and does not become sticky like the soil of the Red river valley. In winter time pavement is of no use, and in summer time a day or two of wind and sunshine puts the streets in a splendid condition. And so a pavement can be of no real benefit only during the few days of the spring and autumn. Then it does appear that the northern part of the city is largely composed of lowly homes, where the children need bread and butter and clothing more than they need a pavement for a few days of the year.
The purpose of the statute is to authorize the construction of a pavement only in case of necessity, and not merely at the pleasure of the city commissioners; and they may not vest themselves with authority to make a pavement and to put mortgages on the lands of others by a mock resolution of necessity, when in truth and in fact there is obviously no necessity.
In any case, before the city counsel are authorized to construct a pavement, there must be some apparent necessity for it, and they must employ an engineer to prepare plans and specifications showing all the details of the work to he done, with an estimate of the cost. Then they must pass a resolution declaring the work to be necessary, and that resolution must refer to the plans and specifications and the estimate of the cost, and it must be published for two weeks. But the resolution of necessity in this case contains nothing in reference to the estimate of cost; nothing to warn the people of the total cost of the pavement or to call their attention to the importance of the matter.
In regard to the plans and specifications, they do not comply with the statute, and they do not give all the details of. the work to be done. They do not give the working details so as to make it possible for a competent contractor to go out and do the work without a boss. Under *591the statute the plans and specifications should have been as full and complete as the plans and specifications made by an architect for the building of a house. With plans giving all the details of the work to be done, the builder or contractor must know just what to do and how to figure on the work and to make his bid. But the plans and specifications in question give no such data. They say to the contractor: Commence and do the paving as the city engineer may direct. All work must be commenced at such times and in such places and in such manner as the city engineer shall direct. In all things you must implicitly obey the engineer and discharge your help as he may direct. You must remove and undo your work as he may direct. He may declare the contract null and void and the security forfeited, and his judgment is final.
Instead of working plans and specifications under which the contractor might go on and do his work in an independent way, the same as a builder, the idea was to subject him to the absolute control of the engineer, and to give the engineer 4 per cent, or $16,000, for bossing the summer job,'when the bossing or supervision should not exceed $3,000. A public job should be done without graft and with precisely as much economy as a private job, and a public contractor should not have to charge an extra 10 per .cent for putting himself at the mercy or dictates of a boss.
Those who have to pay the cost of an extensive paving should be fully and fairly consulted, and there should be no attempt to rush it over them or to force on them an expensive and needless pavement.
When public officers undertake to act under a statutory power, and to subject the property of others to the expense of an extensive paving system, they must act in good faith and fairness, just the same as if they themselves had to pay the expense. And it is their duty to consult the will and wishes and the interests of those who have to bear the expense, and to comply strictly with all the requirements of the statute. For these reasons, the judgment of the District Court should be reversed, and the case remanded to the District Court to enter judgment in favor of the plaintiffs, as demanded in the complaint.
The above opinion was written and given to the other judges a month ago, and, as I then understood, it was the opinion of most of the judges; but now, without any conference so far as I know, they sign a con*592trary opinion of twelve pages, and this long opinion does not attempt to deal with the real merits of the case. It makes no attempt to refute my concise arguments, and it makes not the least reference to the principle points; to wit:
(1) In northern Bismarck nature has paved the streets and made them so splendid that an artificial pavement would be of no possible use, and after a rain the ground dries up quickly and becomes about as hard as any pavement. The expense of keeping up a natural pavement and repaving is not half as much as keeping up and repairing an artificial pavement. The statute does not authorize a pavement by city commissioners, only in case of necessity. City commissioners may not vest themselves with authority to mortgage the lands and lots of others to pay for a pavement, by a mock resolution of necessity, when in truth and in fact there is obviously no necessity.
In most of drainage district No. 1, and in the business part of the •city, a pavement is all right, and the frontage expense would not exceed 1 or 2 per cent on the value of the property. But in northern Bismarck, as a rule, the frontage expense would be equal to 60 or 100 per cent of the value of the lots, and in many cases it would be more than twice the value of the lots, and if charged against the lots it would confiscate them.
It is true that, according to law, no special assessment can be laid against any lot in excess of the actual benefits to the lot. In a lot which is 50 x 150, worth $700, the cost of a pavement at $7 a front foot was $1,400, or twice the value of the lot. If the pavement would not add more than $100 to the sale price or value of the lot, in such a case the special assessment would be limited to $100. And who is to pay the balance of $1,300 ? The statute expressly limits the amount of any special assessment to the special benefits. Comp. Laws, 1913, § 3726. And for that reason Judge Christianson was not disqualified by reason of owning a lot in the paving district, and he should not have refused to sit in this case. Under a proper construction of the law and a proper assessment, the paving could be of no injury to him any more than to any other property holder in the city of Bismarck.
Under the conditions presented a special assessment imposed on the people against their will comes near to being an outrage, and it must lead to endless litigation. There will be suits to restrain the commissioners from levying any assessment in excess of the actual benefits *593or the increased value of each lot, and in case of an assessment in excess of actual benefits, the owner of each lot will have a right to maintain a suit to abate and reduce the same to the level of benefits.
(2) The city commissioners had no power or authority to contract ■for any pavement without first making and publishing a resolution of necessity, with an estimate of the cost. Oomp. Laws 1913, § 3704. This, they failed to do. The resolution of necessity does not attempt to state any facts showing a necessity. It does not refer to any estimate of cost or in any manner refer to the cost. It contains not a word about the cost. The resolution must declare the work and improvement necessary to be done, and it must refer to the specifications and estimates of costs, and be published once in each week for two consecutive weeks in the official newspaper of the city. Comp. Laws, 1913, § 3703. If the resolution as published had stated that the pavement was to cost nearly $400,000, with engineer’s fees nearly $16,000, then- the people might have waked up and come in with their protests.
In Illinois, when there was a failure to comply, with the statute requiring the engineer’s estimate of cost to be made a part of the resolution, the proceeding was held void. Illinois C. R. Co. v. Eicher, 202 Ill. 557, 67 N. E. 376; Bickerdike v. Chicago, 203 Ill. 636, 68 N. E. 161. It was held not sufficient to state merely the gross amount of the estimate. The reasons given are that the estimate is not merely for the purpose of enabling the board to act, but also for the benefit and protection of the owners of property to be assessed. The items which entered into the improvements and the cost are facts material to be considered by the property owner in determining whether he will consent to or oppose the improvement, and for his protection the requirement of the statute must be complied with. Indeed the authorities are uniform in holding that an assessment for the cost of an improvement is void if the city fails to comply with the essential requirements of the ■act under which it proceeds. 28 Cyc. 1107.
The plans and specifications do not contain the details of all the work to be done, with an estimate of the cost, and that is an essential requirement of the statute. Comp. Laws 1913, § 3703. It is a •document of forty-six very large pages of small print; it is in a cover marked “Specification for Paving.” With the exception of part of the three first pages, it applies as well to a pavement in St. Louis or Omaha *594as to a pavement in Bismarck. While it contains a multitude of rules in regard to the formation and laying the several different kinds of pavements, it does not specify the maimer of grading the streets and laying’ the pavement on any particular street. It is a general book treatise on the manner of forming and laying of. the different kinds of pavement,, and it has no special application to a pavement in any particular city. It contemplates that the city engineer or his deputy shall boss the work from the beginning to the end, and give directions for the doing of everything. It does not contain the working details of the work to be done. These are jurisdictional and vital points, and they have not been fairly argued or considered. Hence, the case should be reargued and reconsidered, and Judge Christianson should be invited to act with the court and assume the duties and responsibilities which the law imposes on him.